EXHIBIT 32.1CERTIFICATION PURSUANT TO18 U.S.C. SECTION 1350,AS ADOPTED PURSUANT TOSECTION -OXLEY ACT OF 2002Pursuant to 18 U.S.C. § 1350, as adopted pursuant to Pursuant to Section906 of the Sarbanes-Oxley Act of 2002, the undersigned hereby certifies that theQuarterly Report on Form 10-Q for the quarter ended September 30, 2015 of HealthTalk Live, Inc. (the "Company") fully complies with the requirements of Section13(a) or Section15(d) of the Securities Exchange Act of 1934 and that the information contained in such Report fairly presents, in all material respects, the financial condition and results of operations of the Company. HealthTalk Live, Inc.Date: November 20, 2015By:/s/Johnie M. YawnJohnie M. YawnChief Executive Officer/Chief Financial OfficerA signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to HealthTalk Live, Inc. and will be retained by HealthTalk Live, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
